Poffenbarger, Judge

(dissenting in part):

I would not reverse the judgment for inclusion of interest on the verdict. Sec. 18 of ch. 131 of the Code does not pertain to the question at all. It merely gives interest on judgments and decrees, whether they specifically provide for it or not, in all eases in which the law does not expressly withhold or deny it. No limitation thereof to judgments in actions ex delicto can be found in its terms. It deals with judgments and decrees. There are no decrees in causes ex delicto. Sec. 16 of the chapter gives interest from the date of the verdict, if there be one, in all judgments for the payment of money. This is such a judgment. The reference to principal does not limit the application to judgments in cases arising out of contract. The verdict is the principal sum, the amount on which interest is to be computed, except in those cases in which there happens to be a bond or other obligation calling for pay*399ment of money. Sec. 14, giving interest on tbe aggregate of principal and interest from the date of the verdict, covers all actions founded on contract. Sec. 16 means something more. It says when there is a recovery on a bond conditioned for the payment of money, as well as in all cases where a judgment or decree is rendered or made for the payment of money, it shall be for the aggregate of principal and interest due at the date of the verdict, if there be one, with interest thereon from such date.